Mr. Justice McIver,
dissenting. As I cannot concur in the conclusion reached by a majority of the court, I will proceed to state, briefly, the reasons ivhich forbid my concurrence. While I agree with the Circuit Judge that one of the material questions in the case was, whether “patterns” Avere embraced in the terms, “all the Avorking implements and machinery and tools” used in the mortgage under Avhich defendants claim, and that this ques*560tion was properly submitted to the jury as a question of fact, after instructions as to the meaning of those terms, it seems to me that there was another material 'question, to wit: assuming “patterns” to be embraced within those terms, whether all of the patterns which were on the premises at the date of the sale passed to the purchasers, or only those which were there at the date of the mortgage, upon which the jury were not properly instructed.
Assuming, as I shall do, throughout this discussion, that patterns are embraced within the terms of the mortgage, it seems to me quite clear that only those ivhich were on the premises at the time of the execution of the mortgage were covered by it, and only those could be sold under it. Such was the conclusion of Judge Pressley at a former stage of this controversy, and such seems to have been the .opinion of this court. For in 15 S. C. Reports, at page 203, the following language is found in the opinion of the majority of the court: “The Circuit Judge decided at once the legal question, and held, no doubt correctly, that such portion of the patterns as were on the premises at the date of the execution of the mortgage belonged to the defendants, and such portion as was placed there after the execution of the mortgage belonged to the plaintiff.”
If this be so, then I think the Circuit Judge erred in refusing to charge as requested by the plaintiff: “That such patterns as were placed there since April, 1866, ivhen the mortgage was executed, remained the property of Mr. Eason, notwithstanding said sale and conveyance.” The proposition of law upon which his honor based his refusal of this part of plaintiff’s request, to wit: “That when a mortgage is taken on a railroad, machine shops, and property of that kind, having, at the time the mortgage was taken, certain chattels connected with the business, such as the cars and engines of a railroad, and such as the tools and -working implements of a foundry, that as the times change, as the necessities for other tools exist, as the exigency arises for supplying the place of worn out tools, and for bringing into the plant other tools to meet the improvements in mechanics, such additions to the original stock pass under the original mortgage, and in a sale under foreclosure such articles would go to the purchaser,” cannot be maintained as a general proposition. It only *561applies where the mortgage contains such language as may be construed as evidencing an intention to embrace such after-acquired property, and it certainly cannot be applied in a case like this where the mortgage is in express terms limited to the property on the premises at the time of its execution.
The rule, as I understand it, established by the authorities cited by appellant’s counsel is, that where an indivisible, entire thing, as a railway locomotive for example, is mortgaged, and subsequent to the execution of the mortgage new parts are added to it or substituted for others for the purpose of improvement or repairs, such additions constituting, as they do, essential parts of the thing mortgaged, will pass under the mortgage. So, too, where real estate is mortgaged, anything subsequently attached to it so as to acquire the character of a fixture, and becoming thus a part of the thing mortgaged, will be covered by the mortgage But where, as in this case, the mortgage is on “all that lot of land, with all the buildings thereon, including machine and workshops and foundry, with all the working implements, machinery, and tools therewith connected, now on the said premises, situate,” &c., I do not see how it can be so construed as to cover any such articles as were not on the premises at the date of the mortgage. For it will be observed that in designating the implements and tools which it was intended to morrgage they are described not only as those connected with the foundry, but also as those noiu on the premises. So that unless they fulfilled both of these conditions, viz., that they were not only connected with the foundry, but also that they were on the premises at the time the mortgage was given, they could not be regarded as part of the property intended to be mortgaged.
It is contended, however, by the counsel for respondents that the mortgage is not before us, first, because it was not introduced in evidence, and, second, because it has been merged in the judgment of foreclosure, and therefore the court is not at liberty to inquire into the proper construction of the mortgage. As to the first objection, I do not see where there was any necessity for offering the mortgage in evidence, in view of the fact that it is distinctly alleged in the second paragraph of the complaint that the property mortgaged was the foundry, “with all the working *562implements and machinery and.tools therewith connected, which were on the said premises at the time the said mortgage was executed to one Hannah Enston,” which allegation was expressly admitted in the answmrs of both of the defendants. As to the second objection, it is quite sufficient to say that it is permissible and sometimes necessary in construing a judgment to look into the pleadings under which such judgment was rendered. Here the whole record in the action for foreclosure was introduced in evidence, and in it we find that the complaint sets out in haec verba so much of the mortgage as describes the property intended to be mortgaged, from which it clearly appears that the mortgage covered only the implements and tools on the premises at the date of the mortgage.
This brings us to the inquiry as to the proper construction of the judgment of foreclosure. Inasmuch as it is quite clear that property not embraced in a mortgage cannot properly be ordered to be sold under a proceeding to foreclose such mortgage, it seems to me that nothing but the clearest and most explicit language could justify the conclusion that the judgment in this case required or authorized the sale of any property not embraced in the mortgage. Instead of finding any such language either in the judgment or the pleadings upon which it was based, it appears to me that the language as used clearly evinces an intention to order the sale of nothing more than what could be properly sold, to wit: the property on the premises at the time of the execution of the mortgage. In the complaint for foreclosure the allegation is that, on the day named, the mortgagors “executed to plaintiff their deed and thereby conveyed to plaintiff, by way of mortgage, the following described real estate and other property, situate in the city of Charleston, County and State aforesaid, to wit:” and then follows the description of the property, placed within quotation marks, in which the tools and implements intended to be mortgaged are designated as those now on the premises.” The manifest meaning of this is that the description of the property is copied from the mortgage, and hence that the word “now” in the phrase “now on the premises,” must be read as referring to the date of the mortgage, and not to the date of the complaint.
*563So in the notice of pendency of action, the description of the property covered by the mortgage, though not placed within quotation marks, is in terms declared to be the same as that given in the mortgage, and hence there was no necessity for the use of quotation marks; for the language used in the notice of the pen-dency of action in reference to the description of the mortgaged premises is: “And are described in said mortgage as follows, to wit: all that lot of land, with all the buildings thereon, including machine and work shops and foundry, with all the working implements and tools and machinery therewith connected, now on the said premises,” &c., showing plainly that the property referred to was the property covered by the mortgage, and for its description reference was had to the terms in which it was described in the mortgage.
Coming then to the judgment of foreclosure, we find that the following language is used: “That the mortgaged property described in the pleadings as hereinafter set forth be sold,” &c., and when we come to that part of the judgment setting forth the description of the property, the following language is employed : “The following is the description of the property to be sold as hereinbefore directed,” and then follows the description as copied from the complaint and placed ivithin quotation marks. It seems to me, therefore, that the judgment cannot be construed as requiring or authorizing the sale of any property except. that described in the mortgage, and that as it is clear that the description therein contained did not embrace any tools or implements except those on the premises at the time of the execution of the mortgage, there was no authority whatever for the sale of any such articles as were placed on 'the premises after the date of the mortgage. Under this view it is unimportant to inquire into the construction of the advertisement of the sale and the deed from the master, for unless there was authority for the sale of such patterns as were placed upon the premises after the execution of the mortgage, they could not pass under such deed, no matter -what might be the terms used. It would not, however, be difficult to show, if it was necessary, that the advertisement and deed from the master, properly construed, cannot be regarded as embracing any property except such as is described in the mortgage.
*564It is contended by respondent that the plaintiff, by bidding at the sale and otherwise, is estopped from setting up any claim to such of the patterns as were placed upon the premises after the date of the mortgage. I do not see any ground for an estoppel. The fact that the defendants had authorized their agent to bid more than the amount for which the property was knocked down to them, shows very clearly that the conduct of the plaintiff at the sale did not induce them to do anything which they otherwise would not have done. But in addition to this, it is manifest from all the testimony, that the plaintiff, by bidding at the sale, did not intend to convey, and did not in fact convey, the impression that he was thereby assenting to the sale of such patterns as were placed on the premises after the mortgage. On the contrary, he had contended from the first that none of the patterns were covered by the mortgage, because, as he insisted, they were not embraced in the terms used in the mortgage. But even assuming, as we have done, that the terms used in the mortgage did embrace patterns, and assuming further that the plaintiff' was' bound to know this, his bidding at the sale cannot be regarded as an acquiescence in the sale of any other property than that which was ordered to be sold, and as the order of sale did not embrace any other property except that which was covered by the mortgage, and as the patterns placed on the premises after the execution of the mortgage were not embraced therein,' the fact of his bidding at the sale cannot be regarded as an acquiescence in the sale of such patterns, and he is not estopped from setting .up a claim to them.
It seems to me, therefore, that the judgment of the Circuit Court should be reversed and the case be remanded to that court for a new trial.
Judgment affirmed.